(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     REYES MATA v. LYNCH, ATTORNEY GENERAL

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

       No. 14–185.      Argued April 29, 2015—Decided June 15, 2015
After petitioner Noel Reyes Mata, an unlawful resident alien, was con-
  victed of assault in a Texas court, an Immigration Judge ordered him
  removed to Mexico. Mata’s attorney filed a notice of appeal with the
  Board of Immigration Appeals (BIA or Board), but never filed a brief,
  and the appeal was dismissed. Acting through different counsel,
  Mata filed a motion to reopen his removal proceedings, as authorized
  by statute. See 8 U.S. C. §1229a(c)(7)(A). Acknowledging that he had
  missed the 90-day deadline for such motions, see §1229a(c)(7)(C)(i),
  Mata argued that his previous counsel’s ineffective assistance was an
  exceptional circumstance entitling him to equitable tolling of the time
  limit. But the BIA disagreed and dismissed the motion as untimely.
  The BIA also declined to reopen Mata’s removal proceedings sua
  sponte based on its separate regulatory authority. See 8 CFR
  §1003.2(a). On appeal, the Fifth Circuit construed Mata’s equitable
  tolling claim as an invitation for the Board to exercise its regulatory
  authority to reopen the proceedings sua sponte, and—because circuit
  precedent forbids the court to review BIA decisions not to exercise
  that authority—dismissed Mata’s appeal for lack of jurisdiction.
Held: The Fifth Circuit erred in declining to take jurisdiction over
 Mata’s appeal. A court of appeals has jurisdiction to review the BIA’s
 rejection of an alien’s motion to reopen. Kucana v. Holder, 558 U.S.
233, 253. Nothing about that jurisdiction changes where the Board
 rejects a motion as untimely, or when it rejects a motion requesting
 equitable tolling of the time limit. That jurisdiction likewise remains
 unchanged if the BIA’s denial also contains a separate decision not to
 exercise its sua sponte authority. So even assuming the Fifth Circuit
 is correct that courts of appeals lack jurisdiction to review BIA deci-
 sions not to reopen cases sua sponte, that lack of jurisdiction does not
2                         REYES MATA v. LYNCH

                                   Syllabus

    affect jurisdiction over the decision on the alien’s motion to reopen. It
    thus follows that the Fifth Circuit had jurisdiction over this case.
       The Fifth Circuit’s contrary decision rested on its construing
    Mata’s motion as an invitation for the Board to exercise its sua sponte
    discretion. Court-appointed amicus asserts that the Fifth Circuit’s
    recharacterization was based on the premise that equitable tolling in
    Mata’s situation is categorically forbidden. In amicus’s view, the
    court’s construal was therefore an example of the ordinary practice of
    recharacterizing a doomed request as one for relief that may be
    available. But even if equitable tolling is prohibited, the Fifth Cir-
    cuit’s action was not justified. If Mata is not entitled to relief on the
    merits, then the correct disposition is to take jurisdiction and affirm
    the BIA’s denial of his motion. For a court retains jurisdiction even if
    a litigant’s request for relief lacks merit, see Steel Co. v. Citizens for
    Better Environment, 523 U.S. 83, 89, and a federal court has a “vir-
    tually unflagging obligation,” Colorado River Water Conservation
    Dist. v. United States, 424 U.S. 800, 817, to assert jurisdiction where
    it has that authority. Nor can the established practice of recharacter-
    izing pleadings so as to offer the possibility of relief justify an ap-
    proach that, as here, renders relief impossible and sidesteps the judi-
    cial obligation to assert jurisdiction. Pp. 4–8.
558 Fed. Appx. 366, reversed and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, GINSBURG, BREYER, ALITO, and SO-
TOMAYOR, JJ., joined. THOMAS, J., filed a dissenting opinion.
                       Cite as: 576 U. S. ____ (2015)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–185
                                  _________________


  NOEL REYES MATA, PETITIONER v. LORETTA E.

         LYNCH, ATTORNEY GENERAL

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                [June 15, 2015]


   JUSTICE KAGAN delivered the opinion of the Court.
   An alien ordered to leave the country has a statutory
right to file a motion to reopen his removal proceedings.
See 8 U.S. C. §1229a(c)(7)(A). If immigration officials
deny that motion, a federal court of appeals has jurisdic-
tion to consider a petition to review their decision. See
Kucana v. Holder, 558 U.S. 233, 242, 253 (2010). Not-
withstanding that rule, the court below declined to take
jurisdiction over such an appeal because the motion to
reopen had been denied as untimely. We hold that was
error.
                              I
  The Immigration and Nationality Act (INA), 66 Stat.
163, as amended, 8 U.S. C. §1101 et seq., and its imple-
menting regulations set out the process for removing
aliens from the country. An immigration judge (IJ) con-
ducts the initial proceedings; if he orders removal, the
alien has the opportunity to appeal that decision to
the Board of Immigration Appeals (BIA or Board).
§§1229a(a)(1), (c)(5). “[E]very alien ordered removed” also
2                  REYES MATA v. LYNCH

                      Opinion of the Court

“has a right to file one motion” with the IJ or Board
to “reopen his or her removal proceedings.” Dada v.
Mukasey, 554 U.S. 1, 4–5 (2008); see §1229a(c)(7)(A).
Subject to exceptions not relevant here, that motion to
reopen “shall be filed within 90 days” of the final removal
order. §1229a(c)(7)(C)(i). Finally, the BIA’s regulations
provide that, separate and apart from acting on the alien’s
motion, the BIA may reopen removal proceedings “on its
own motion”—or, in Latin, sua sponte—at any time. 8
CFR §1003.2(a) (2015).
   Petitioner Noel Reyes Mata is a Mexican citizen who
entered the United States unlawfully almost 15 years ago.
In 2010, he was convicted of assault under the Texas
Penal Code. The federal Department of Homeland Secu-
rity (DHS) immediately initiated removal proceedings
against him, and in August 2011 an IJ ordered him re-
moved. See App. 6–13. Mata’s lawyer then filed a notice
of appeal with the BIA, indicating that he would soon
submit a written brief stating grounds for reversing the
IJ’s decision. But the attorney never filed the brief, and
the BIA dismissed the appeal in September 2012. See
App. 4–5.
   More than a hundred days later, Mata (by then repre-
sented by new counsel) filed a motion with the Board to
reopen his case. DHS opposed the motion, arguing in part
that Mata had failed to file it, as the INA requires, within
90 days of the Board’s decision. Mata responded that the
motion was “not time barred” because his first lawyer’s
“ineffective assistance” counted as an “exceptional circum-
stance[ ]” excusing his lateness. Certified Administrative
Record in No. 13–60253 (CA5, Aug. 2, 2013), p. 69. In
addressing those arguments, the Board reaffirmed prior
decisions holding that it had authority to equitably toll the
90-day period in certain cases involving ineffective repre-
sentation. See App. to Pet. for Cert. 7; see also, e.g., In re
Santa Celenia Diaz, 2009 WL 2981747 (BIA, Aug. 21,
                     Cite as: 576 U. S. ____ (2015)                    3

                          Opinion of the Court

2009). But the Board went on to determine that Mata was
not entitled to equitable tolling because he could not show
prejudice from his attorney’s deficient performance; ac-
cordingly, the Board found Mata’s motion untimely. See
App. to Pet. for Cert. 7–8. And in closing, the Board de-
cided as well that Mata’s case was not one “that would
warrant reopening as an exercise of” its sua sponte author-
ity. Id., at 9 (stating that “the power to reopen on our own
motion is not meant to be used as a general cure for filing
defects” (internal quotation marks omitted)).
   Mata petitioned the Court of Appeals for the Fifth Cir-
cuit to review the BIA’s denial of his motion to reopen,
arguing that he was entitled to equitable tolling. The
Fifth Circuit, however, declined to “address the merits
of Mata’s equitable-tolling . . . claim[ ].” Reyes Mata v.
Holder, 558 Fed. Appx. 366, 367 (2014) (per curiam). It
stated instead that “[i]n this circuit, an alien’s request [to
the BIA] for equitable tolling on the basis of ineffective
assistance of counsel is construed as an invitation for the
BIA to exercise its discretion to reopen the removal pro-
ceeding sua sponte.” Ibid. And circuit precedent held that
courts have no jurisdiction to review the BIA’s refusal to
exercise its sua sponte power to reopen cases. See ibid.
The Court of Appeals thus dismissed Mata’s appeal for
lack of jurisdiction.
   Every other Circuit that reviews removal orders has
affirmed its jurisdiction to decide an appeal, like Mata’s,
that seeks equitable tolling of the statutory time limit to
file a motion to reopen a removal proceeding.1 We granted
——————
  1 See, e.g., Da Silva Neves v. Holder, 613 F.3d 30, 33 (CA1 2010) (per

curiam) (exercising jurisdiction over such a petition); Iavorski v. INS,
232 F.3d 124, 129–134 (CA2 2000) (same); Borges v. Gonzales, 402 F.
3d 398, 406 (CA3 2005) (same); Kuusk v. Holder, 732 F.3d 302, 305–
306 (CA4 2013) (same); Barry v. Mukasey, 524 F.3d 721, 724–725 (CA6
2008) (same); Pervaiz v. Gonzales, 405 F.3d 488, 490 (CA7 2005)
(same); Hernandez-Moran v. Gonzales, 408 F.3d 496, 499–500 (CA8
4                     REYES MATA v. LYNCH

                         Opinion of the Court

certiorari to resolve this conflict. 574 U. S. ___ (2015).
And because the Federal Government agrees with Mata
that the Fifth Circuit had jurisdiction over his appeal, we
appointed an amicus curiae to defend the judgment be-
low.2 We now reverse.
                             II
   As we held in Kucana v. Holder, circuit courts have
jurisdiction when an alien appeals from the Board’s denial
of a motion to reopen a removal proceeding. See 558 U.S.,
at 242, 253. The INA, in combination with a statute cross-
referenced there, gives the courts of appeals jurisdiction to
review “final order[s] of removal.” 8 U.S. C. §1252(a)(1);
28 U.S. C. §2342. That jurisdiction, as the INA expressly
contemplates, encompasses review of decisions refusing
to reopen or reconsider such orders. See 8 U.S. C.
§1252(b)(6) (“[A]ny review sought of a motion to reopen or
reconsider [a removal order] shall be consolidated with the
review of the [underlying] order”). Indeed, as we ex-
plained in Kucana, courts have reviewed those decisions
for nearly a hundred years; and even as Congress cur-
tailed other aspects of courts’ jurisdiction over BIA rul-
ings, it left that authority in place. See 558 U.S., at
242–251.
   Nothing changes when the Board denies a motion to
reopen because it is untimely—nor when, in doing so, the
Board rejects a request for equitable tolling. Under the
INA, as under our century-old practice, the reason for the
——————
2005) (same); Valeriano v. Gonzales, 474 F.3d 669, 673 (CA9 2007)
(same); Riley v. INS, 310 F.3d 1253, 1257–1258 (CA10 2002) (same);
Avila-Santoyo v. United States Atty. Gen., 713 F.3d 1357, 1359, 1362–
1364 (CA11 2013) (per curiam) (same). Except for Da Silva Neves,
which did not resolve the issue, all those decisions also held, on the
merits, that the INA allows equitable tolling in certain circumstances.
See infra, at 7–8.
  2 We appointed William R. Peterson to brief and argue the case, 574

U. S. ___ (2015), and he has ably discharged his responsibilities.
                 Cite as: 576 U. S. ____ (2015)           5

                     Opinion of the Court

BIA’s denial makes no difference to the jurisdictional
issue. Whether the BIA rejects the alien’s motion to re-
open because it comes too late or because it falls short in
some other respect, the courts have jurisdiction to review
that decision.
   Similarly, that jurisdiction remains unchanged if the
Board, in addition to denying the alien’s statutorily au-
thorized motion, states that it will not exercise its sepa-
rate sua sponte authority to reopen the case. See supra, at
1–2. In Kucana, we declined to decide whether courts
have jurisdiction to review the BIA’s use of that discre-
tionary power. See 558 U.S., at 251, n. 18. Courts of
Appeals, including the Fifth Circuit, have held that they
generally lack such authority.         See, e.g., Enriquez-
Alvarado v. Ashcroft, 371 F.3d 246, 249–250 (CA5 2004);
Tamenut v. Mukasey, 521 F.3d 1000, 1003–1004 (CA8
2008) (en banc) (per curiam) (citing other decisions).
Assuming arguendo that is right, it means only that judi-
cial review ends after the court has evaluated the Board’s
ruling on the alien’s motion. That courts lack jurisdiction
over one matter (the sua sponte decision) does not affect
their jurisdiction over another (the decision on the alien’s
request).
   It follows, as the night the day, that the Court of Ap-
peals had jurisdiction over this case. Recall: As authorized
by the INA, Mata filed a motion with the Board to reopen
his removal proceeding. The Board declined to grant Mata
his proposed relief, thus conferring jurisdiction on an
appellate court under Kucana. The Board did so for time-
liness reasons, holding that Mata had filed his motion
after 90 days had elapsed and that he was not entitled to
equitable tolling. But as just explained, the reason the
Board gave makes no difference: Whenever the Board
denies an alien’s statutory motion to reopen a removal
case, courts have jurisdiction to review its decision. In
addition, the Board determined not to exercise its sua
6                      REYES MATA v. LYNCH

                          Opinion of the Court

sponte authority to reopen. But once again, that extra
ruling does not matter. The Court of Appeals did not lose
jurisdiction over the Board’s denial of Mata’s motion just
because the Board also declined to reopen his case sua
sponte.
  Nonetheless, the Fifth Circuit dismissed Mata’s appeal
for lack of jurisdiction. That decision, as described earlier,
hinged on “constru[ing]” Mata’s motion as something it
was not: “an invitation for the BIA to exercise” its
sua sponte authority. 558 Fed. Appx., at 367; supra, at 3.
Amicus’s defense of that approach centrally relies on a
merits-based premise: that the INA forbids equitable
tolling of the 90-day filing period in any case, no matter
how exceptional the circumstances. See Brief for Amicus
Curiae by Invitation of the Court 14–35. Given that is so,
amicus continues, the court acted permissibly in “rechar-
acteriz[ing]” Mata’s pleadings. Id., at 36. After all, courts
often treat a request for “categorically unavailable” relief
as instead “seeking relief [that] may be available.” Id., at
35, 38. And here (amicus concludes) that meant constru-
ing Mata’s request for equitable tolling as a request for
sua sponte reopening—even though that caused the Fifth
Circuit to lose its jurisdiction.
  But that conclusion is wrong even on the assumption—
and it is only an assumption—that its core premise about
equitable tolling is true.3 If the INA precludes Mata from
——————
    3 Weexpress no opinion as to whether or when the INA allows the
Board to equitably toll the 90-day period to file a motion to reopen.
Moreover, we are not certain what the Fifth Circuit itself thinks about
that question. Perhaps, as amicus asserts, the court believes the INA
categorically precludes equitable tolling: It is hard to come up with any
other reason why the court construes every argument for tolling as one
for sua sponte relief. See Brief for Amicus Curiae by Invitation of the
Court 2, 10, 14, n. 2. But the Fifth Circuit has stated that position in
only a single sentence in a single unpublished opinion, which (according
to the Circuit) has no precedential force. See Lin v. Mukasey, 286 Fed.
Appx. 148, 150 (2008) (per curiam); Rule 47.5.4 (2015). And another
                     Cite as: 576 U. S. ____ (2015)                   7

                         Opinion of the Court

getting the relief he seeks, then the right course on appeal
is to take jurisdiction over the case, explain why that is so,
and affirm the BIA’s decision not to reopen. The jurisdic-
tional question (whether the court has power to decide if
tolling is proper) is of course distinct from the merits
question (whether tolling is proper). See Steel Co. v. Citi-
zens for Better Environment, 523 U.S. 83, 89 (1998)
(“[T]he absence of a valid . . . cause of action does not
implicate subject-matter jurisdiction”). The Fifth Circuit
thus retains jurisdiction even if Mata’s appeal lacks merit.
And when a federal court has jurisdiction, it also has a
“virtually unflagging obligation . . . to exercise” that au-
thority.    Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800, 817 (1976). Accordingly,
the Court of Appeals should have asserted jurisdiction
over Mata’s appeal and addressed the equitable tolling
question.
   Contrary to amicus’s view, the practice of recharacteriz-
ing pleadings so as to offer the possibility of relief cannot
justify the Court of Appeals’ alternative approach. True
enough (and a good thing too) that courts sometimes
construe one kind of filing as another: If a litigant mis-
brands a motion, but could get relief under a different
label, a court will often make the requisite change. See,
e.g., 12 J. Moore, Moore’s Federal Practice, §59.11[4] (3 ed.
2015) (explaining how courts treat untimely Rule 59 mo-
tions as Rule 60 motions because the latter have no time
limit). But that established practice does not entail side-
stepping the judicial obligation to exercise jurisdiction.
And it results in identifying a route to relief, not in render-
ing relief impossible. That makes all the difference be-
——————
unpublished decision cuts in the opposite direction, “hold[ing] that the
doctrine of equitable tolling applies” when exceptional circumstances
excuse an alien’s failure to meet the 90-day reopening deadline. See
Torabi v. Gonzales, 165 Fed. Appx. 326, 331 (CA5 2006) (per curiam).
So, in the end, it is hard to say.
8                  REYES MATA v. LYNCH

                     Opinion of the Court

tween a court’s generously reading pleadings and a court’s
construing away adjudicative authority.
   And if, as amicus argues, that construal rests on an
underlying merits decision—that the INA precludes any
equitable tolling—then the Court of Appeals has effectively
insulated a circuit split from our review. Putting the
Fifth Circuit to the side, all appellate courts to have ad-
dressed the matter have held that the Board may some-
times equitably toll the time limit for an alien’s motion to
reopen. See n. 1, supra. Assuming the Fifth Circuit
thinks otherwise, that creates the kind of split of authority
we typically think we need to resolve. See this Court’s
Rule 10(a). But the Fifth Circuit’s practice of recharacter-
izing appeals like Mata’s as challenges to the Board’s
sua sponte decisions and then declining to exercise juris-
diction over them prevents that split from coming to light.
Of course, the Court of Appeals may reach whatever con-
clusion it thinks best as to the availability of equitable
tolling; we express no opinion on that matter. See n. 3,
supra. What the Fifth Circuit may not do is to wrap such
a merits decision in jurisdictional garb so that we cannot
address a possible division between that court and every
other.
   For the foregoing reasons, we reverse the judgment of
the Court of Appeals and remand the case for further
proceedings consistent with this opinion.
                                            It is so ordered.
                  Cite as: 576 U. S. ____ (2015)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 14–185
                          _________________


  NOEL REYES MATA, PETITIONER v. LORETTA E.

         LYNCH, ATTORNEY GENERAL

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [June 15, 2015] 


   JUSTICE THOMAS, dissenting.
   The Court’s opinion in this case elides an important
distinction between construing a court filing and recharac-
terizing it. See Castro v. United States, 540 U.S. 375, 386
(2003) (SCALIA, J., concurring in part and concurring in
judgment) (discussing this distinction). Courts routinely
construe ambiguous filings to make sense out of them, as
parties—both counseled and uncounseled—sometimes
submit documents lacking even rudimentary clarity. See,
e.g., Alabama Legislative Black Caucus v. Alabama, 989
F. Supp. 2d 1227, 1287 (MD Ala. 2013) (“The filings and
arguments made by the plaintiffs on these claims were
mystifying at best”). Recharacterization is something very
different: It occurs when a court treats an unambiguous
filing as something it is not. That practice is an unusual
one, and should be used, if at all, with caution. See Cas-
tro, 540 U.S., at 385–386 (opinion of SCALIA, J.). Courts
should not approach recharacterization with a freewheel-
ing attitude, but with “regard to the exceptional nature of
recharacterization within an adversarial system.” Ibid.
Recharacterization has, for example, been used “deliber-
ately to override a pro se litigant’s choice of a procedural
vehicle.” Id., at 386 (disapproving of the practice). But it
is not the role of courts to “create a ‘better correspondence’
between the substance of a claim and its underlying pro-
2                  REYES MATA v. LYNCH

                    THOMAS, J., dissenting

cedural basis.” Ibid.
   In my view, then, it makes all the difference whether
the Court of Appeals here properly construed an ambigu-
ous motion or recharacterized an unambiguous motion
contrary to Mata’s stated choice of procedural vehicle.
Although the majority’s opinion does not address this
point, Mata’s motion to reopen does not expressly state
whether he was invoking statutory relief under 8 U.S. C.
§1229a(c)(7)(A) or instead requesting sua sponte reopening
under the Board of Immigration Appeals’ asserted inher-
ent authority. Had the Court of Appeals engaged in the
discretionary action of construing that ambiguous filing, it
might not have abused its discretion by concluding that
Mata really meant to ask for sua sponte reopening rather
than equitable tolling of the statutory time bar.
   The Court of Appeals, however, did not purport to con-
strue an ambiguous motion. Instead, it applied what
appears to be a categorical rule that all motions to reopen
that would be untimely under §1229a(c)(7)(A) must be
construed as motions for sua sponte reopening of the pro-
ceedings. See 558 Fed. Appx. 366, 367 (CA5 2014) (per
curiam) (“In this circuit, an alien’s request for equitable
tolling on the basis of ineffective assistance of counsel is
construed as an invitation for the BIA to exercise its dis-
cretion to reopen the removal proceeding sua sponte”).
That rule would appear to foreclose a litigant from ever
filing an untimely statutory motion to reopen removal
proceedings seeking equitable tolling, as well as to invite
improper recharacterization in the event any such a mo-
tion is filed. The Court of Appeals should have assessed
Mata’s motion on its own terms. It erred in not doing so.
   The reason it erred, though, has nothing to do with its
fidelity to our precedents discussing “the judicial obliga-
tion to exercise jurisdiction,” ante, at 7. That obligation
does not allow evasion of constitutional and statutory
jurisdictional prerequisites. It is true that “when a federal
                 Cite as: 576 U. S. ____ (2015)            3

                    THOMAS, J., dissenting

court has jurisdiction, it also has a ‘virtually unflagging
obligation to . . . exercise’ that authority.” Ibid. (quoting
Colorado River Water Conservation Dist. v. United States,
424 U.S. 800, 817 (1976)). But that “unflagging obliga-
tion” arises only if a court actually has jurisdiction. Fed-
eral courts have no obligation to seek out jurisdiction, nor
should they misconstrue filings to satisfy jurisdictional
requirements. Rather, federal courts should “presume
that [they] lack jurisdiction unless the contrary appears
affirmatively from the record.” See DaimlerChrysler Corp.
v. Cuno, 547 U.S. 332, 342, n. 3 (2006). And they should
apply the ordinary rule that the party asserting federal
jurisdiction bears the burden of proving that jurisdictional
prerequisites are met. Ibid. The practice of construing
filings does not alter the usual rules of establishing juris-
diction in federal court.
   I would vacate and remand for the Court of Appeals to
consider the BIA’s judgment without the burden of what
appears to be a categorical rule demanding that Mata’s
motion be construed (or recharacterized) as a request for
sua sponte reopening. Because the majority does more
than this by reversing the judgment below, I respectfully
dissent.